DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2020 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation to “the holder member having a wide surface abutment part in abutment with the wide surface of the square electricity storage element” in lines 7-9.  As the claim recites a first and second storage element each of which has a pair of wide surfaces, it is unclear which wide surface of which of the storage elements the wide surface abutment part is in abutment to.  The claim appears to be lacking in specificity in view of the present amendment 
 	Claim 1 recites the limitation to “a narrow surface of the square electricity storage element”, in lines 10-11, that a sheet member is in contact with.  The limitation is unclear as to which of the first or second storage elements the sheet member is in contact with, via one of the narrow surfaces of the storage element.
Claim 1 recites the limitation "the end surface" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
 	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310)
For claim 1:  Omura teaches an electricity storage module comprising first and second square electricity storage elements having a pair of wide surfaces and a pair of narrow surfaces (Omura in Fig. 1); the terms “wide” and “narrow” are interpreted in light of applicant’s disclosure of a square parallelpiped battery as illustrated in, e.g. applicant’s Fig. 4, which has a 

    PNG
    media_image1.png
    294
    695
    media_image1.png
    Greyscale

The difference in protrusion length is attributed to the cells having a difference in size. ([0046])  Omura does not explicitly teach a thickness (ts) of the sheet member that is before the square electricity storage element is mounted onto the sheet member being equal to or smaller than the In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)).
	For claim 4:  The holder member is arranged to an end of an electricity storage group where a plurality of square electricity storage elements each corresponding to the square electricity storage element are stacked. (Omura in [0033-0034], Fig. 4A).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US 2013/0337310) in view of Hirakawa et al. (US 2010/0255359)
	The teachings of Omura are discussed above.
	For claims 2 and 3:  Omura does not explicitly teach a pressing member that is a duct member through which a gas generated from the square electricity storage element flows.  However, Hirakawa in the same field of endeavor teaches a duct 5 through which a gas generated from a battery flows. (Hirakawa in Fig. 8, [0060], [0052])  The duct may be, e.g. 

Double Patenting
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,887,440 (the Patent).  Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,887,440 (the Patent) in view of Omura et al. (US 2013/0337310 “Omura”), and further in view of Hirakawa et al. (US 2010/0255359 “Hirakawa”)  The Patent recites an electricity storage block comprising square electricity storage elements, a holder, a sheet member such as a thermally-conductive sheet arranged on a plate such as a heat transfer plate, and where narrow surfaces of a square electricity storage element thermally connected to the plate via the sheet member protrudes toward the plate more than an end surface of a wide abutment part of the holder.  As the sheet is arranged on the plate, the narrow surfaces protrudes toward the sheet member as well.  The Patent does not recite a protrusion length t1 or a thickness ts of the sheet member, however, the skilled artisan would find obvious to modify the Patent with a protrusion length t1 and a thickness ts in view of the teachings of Omura as discussed in the present Office action and would be motivated in order to avoid local heat concentration in the cell stack. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
 	Applicant's arguments filed with the present amendment have been fully considered but they are not persuasive.  
 	Applicant initially sets forth that there is no disclosure, teaching or suggesting by any combination of the cited references for the features recited in lines 2-9 and lines 13-16 of claim 1, which recites:
a first and second square electricity storage elements, wherein each of the first and second square electricity storage elements has a pair of wide surfaces and a pair of narrow surfaces;
a holder member that is arranged between one of the pair of wide surfaces of the first square electricity storage element and one of the pair of wide surfaces of the second square electricity storage elements, the holder member having a wide surface abutment part in abutment with the wide surface of the square electricity storage element;
	…

	This argument has been fully considered but is not found persuasive.  Omura is maintained towards claim 1 for the reasons as set forth in the present Office action.  With regard to the above features as recited in lines 2-9 and lines 13-16 of claim 1, the examiner adds the following:  Omura in Fig. 1 has a first, second, third and fourth square electricity storage elements with each having a pair of narrow surfaces and a pair of wide surfaces.  Noting that both Omura and applicant’s electricity storage elements are parallelepiped in shape, the narrow surfaces and wide surfaces in Omura is in a manner similar to applicant’s Figure 4 showing narrow surfaces 109n and wide surfaces 109w.  Fig. 1 also shows five holder members 22, with the second, third and fourth holder members being between the first and second electricity storage elements, the second and third electricity storage elements, and the third and fourth electricity storage elements, respectively.  Taking any of these pairings as being the first electricity storage element and the second electricity storage element, the holder member is arranged between the first electricity storage element and the second electricity storage element.  As each electricity storage element has a pair of narrow surfaces and wide surfaces, the holder member is arranged between one of the pair of wide surfaces of the first square electricity storage element and one of the pair of wide surfaces of the second square electricity storage elements.  Furthermore, Fig. 4 shows the holder member in abutment with the electricity storage element (see also par. [0033]) so that a wide surface abutment part of the holder member is in abutment with the wide surface of the square electricity storage element.  While not claimed, it is noted that the holder member is in abutment with both the first electricity storage element and the second electricity storage element.  With this mapping of the claimed features with Omura’s 
 	Applicant submits that Omura fails to disclose or suggest the features of the present Application since the feature of Omura is to absorb design errors among cells (citing [0046], [0049] of Omura), while in the present Application, a part of the sheet member (e.g. a part of the thermally-conductive sheet 180) escapes and deforms in a gap between the adjacent first and second square electricity storage elements, and because of the thickness ts1 of the sheet member before the compressive deformation, and the narrow surface of the square electricity storage element is arranged to protrude more towards the sheet member than the end surface of the wide surface abutment part of the holder member opposed to the sheet member by a protrusion length (h1), it possibly prevents contact between the wide surface abutment parts and the sheet member. (citing the features disclosed in par. [0087] of US 2018/0123199)  This argument has been fully considered but is not found persuasive.  Even if Omura primarily absorbs design error among cells, applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  But to the extent that applicant’s argument is premised on structural differences, arguments to part of the sheet member escaping and deforming, this escaping and deforming being in a gap between the adjacent first and second square electricity storage elements, and the thickness of the sheet member having an initial thickness ts1 and a subsequent compressive deformation thickness, are not found persuasive.  It is asserted that the claims are entirely silent on any escaping or deformation of the sheet member, any presence of a gap, and any compressive deformation effects on the thickness ts1, and as such these elements are outside the scope of the present claims.
The argument that Omura fails to disclose, teach or suggest the features recited in lines 2-9 and line 13-16 of claim 1, and the argument that Hirakawa fails to cure deficiencies of Omura so that Hirakawa also fails to disclose, teach or suggest the features recited in lines 2-9 and lines 13-16 of claim 1, are not found persuasive for the reasons set forth and maintained in the present Office action.  Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722